'Chief Justice. Robertson

delivered the folio-wing response of the court, to the petition for a rehearing:
Whatever deductions the facts stated in the petition may authorize, in the opinion of the counsel, nevertheless, we are still satisfied, that the facts exhibited in the record, sustain the opinion heretofore rendered by this court.
Whether, on the return of the cause to the circuit court, it would be allowable or proper, to render any decree against the co-execut'ors and co-obligors of Thompson, or against either of them, we shall not now intimate.
Petition overruled.